         Case 1:19-cv-08381-AJN Document 36 Filed 03/22/21 Page 1 of 1


                                                                          USDCSDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          ELECTRONICALLY .PILED:
------------------------------------------------------------X             DOC#:_ __,,.,,~--·
Mohamed Musadique,                                                        DATE' FILED:      3l:iil~   1


                                   Plaintiff,
                 -against-                                           i9   CIVIL 8381 (AJN)

                                                                          JUDGMENT
Merrick B. Garland, et al.,

                                   Defendants.
-----------------------------------------------------------X

         It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Memorandum Opinion and Order dated March 22, 2021, Defendants' motion

to dismiss the Amended Complaint is GRANTED. Defendants' motion to dismiss the original

Complaint is denied as moot; accordingly, this case is closed.

Dated: New York, New York

          March 22, 2021


                                                                     RUBY J. KRAJICK

                                                                           Clerk of Court

                                                                           ~~
                                                               BY:

                                                                           Deputy Clerk
